Dismissed and Memorandum Opinion filed August 22, 2013.




                                          In The

                       Fourteenth Court of Appeals

                      NOS. 14-13-00712-CR, 14-13-00713-CR,
                       14-13-00714-CR and 14-13-00715-CR

                  FREDRICHEE DOUGLAS SMITH, Appellant
                                             V.

                         THE STATE OF TEXAS, Appellee

                   On Appeal from the 339th District Court
                            Harris County, Texas
         Trial Court Cause Nos. 1197969, 1197970, 1208812 & 1255072

                MEMORANDUM                             OPINION
       Gerald E. Bourque attempts to appeal from the denial of full compensation
for his representation as appointed appellate counsel for Fredrichee Douglas
Smith.1 In an order signed June 26, 2013, the trial court approved payment to
Bourque in the amount of $6,825 for his representation in the four underlying


1
 Appellant’s combined brief in the appeals in the underlying criminal cases was filed June 20,
2013, and the appeals remain pending before this court. See Smith v. State, Nos. 14-11-00838-
CR, 14-11-00839-CR, 14-11-00840-CR, and 14-11-00840-CR (Tex. App.—Houston [14th
Dist.]).
appeals. Bourque complains in his notice of appeal that he was compensated only
$4,500.2

       The records in these appeals do not contain an appealable order that is the
subject of Bourque’s complaint. The only signed order in our records is the trial
court’s order approving fees in these four cases. The notice of appeal was filed
August 2, 2013, more than 30 days after the order was signed, and is untimely to
perfect an appeal from that order. See Tex. R. App. P. 26.2 (requiring notice of
appeal to be filed within 30 days of the entry of an appealable order). Moreover,
the order is favorable to Bourque, and he is not challenging this order. . Instead,
Bourque’s complaint is that he was paid only $4,500, pursuant to the presumptive
maximum fee established by Harris County. Bourque’s payment is evidenced only
by a copy of a check dated July 23, 2013, from Harris County; there is no order
associated with the payment. Though mandamus relief potentially may be available
in an original proceeding filed against the Harris County Auditor or the Harris
County Commissioners Court, this case is not a mandamus proceeding, and those
entities are not parties to this attempted appeal. See Smith v. Flack, 728 S.W.2d
784, 789-94 (Tex. Crim. App. 1987).

       This court lacks jurisdiction over these attempted appeals. Accordingly, we
order the appeals dismissed.

                                      PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).


2
  Although the notice of appeal is addressed to the Presiding Judge of the Second Judicial
Administrative Region, the appeals were assigned to this court. We presume, without deciding,
that this notice of appeal constitutes a bona fide attempt to invoke this court’s appellate
jurisdiction.


                                             2